DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed December 10, 2021.  Claims 2, 4-12, and 14-23 are currently pending wherein claims 2, 4-12, 14-18, and 23 read on a UV curable composition, claims 19-21 read on a photopolymer jetting 3D-printing process using the composition of claim 2, and claim 22 reads on a 3D printed article formed in the process of claim 19.

Allowable Subject Matter
Claims 2, 4-12, and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

The pending claims are allowable over the closest references: Lawrence et al (US 2016/0340529) and Kito et al (WO2018/143299).

Summary of claim 2:
A UV-curable composition, comprising 
(a) at least one monomer which produces hydrogen bond forming repeating units upon polymerization; 
(b) optionally at least one hydrophilic co-monomer having one co-polymerizable double bond in each molecule; 
(c) at least one hydrophilic dispersion medium or water; 
(d) at least one photoinitiator; and 

wherein the contents of (a), (b) and (d) are, based on the total weight of the composition, (a): 5%~34% by weight; (b): 1.5%~15% by weight, if present in the composition; and 
(d): 0.1%~10% by weight; respectively; wherein component (a) is at least one N-acryloyl glycinamide type monomer of the formula 

    PNG
    media_image1.png
    30
    266
    media_image1.png
    Greyscale

where X is -(CH2)x1-, x1 is an integer of 1 to 10, or X is -(CH2CH2O)x2-, x2 is an integer of 1 to 5; 
R1 is H or CH3; 
R2 and R3 is each independently H or -CmH2m+1, m is an integer of 1 to 4.

Lawrence teaches a radiation curable composition (abstract) that contains an acrylamide material (abstract) (reading on a monomer which produces hydrogen bond forming repeating units upon polymerization) at a concentration of 1 to 60% (0062) and an additional monomer at a concentration of 1 to 60% (0063) as well as a photoinitiator at a concentration from 0 to 25% (0069).  Lawrence further teaches the amount of acrylamide to be 8.6% and the amount of the additional monomer, acryloyl morpholine (reading on claimed (b)) to be 8.6% (0132).  Lawrence teaches the addition of water (0070).  However, Lawrence does not each or fairly suggest the claimed UV curable composition wherein the claimed component (a) is at least one N-acryloyl glycinamide type monomer with the claimed structure.

Kito teaches an ink set (title) for stereolithography (title) and producing a stereolithographic article (title) and used for producing a three-dimensional model (0002) wherein the composition contains a radically polymerizable compound and a radical polymerization initiator (0011) as well as a water-soluble organic solvent (0011).  Kito teaches the polymerizable monomer to include hydroxyethyl acrylamide (HEAA) at a concentration of 25% (0124).  Kito further teaches the amount of initiator to be 8% (0124).  However, Kito does not each or fairly suggest the claimed UV curable composition wherein the claimed component (a) is at least one N-acryloyl glycinamide type monomer with the claimed structure.

Due to the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763